                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

ROBERT MILLER,                                     §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §          Case No. 6:19-CV-395-JDK-KNM
                                                   §
DEANNA PEASON, et al.,                             §
                                                   §
        Defendants.                                §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

        This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

U.S.C. § 636. On September 5, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 5), recommending that the action be dismissed with prejudice as to the refiling of

another in forma pauperis lawsuit raising the same claims as herein presented, but without

prejudice to the refiling of this lawsuit without seeking in forma pauperis status and upon payment

of the statutory filing fee. A return receipt indicating delivery to Plaintiff was received by the Clerk

on September 17, 2019 (Docket No. 7).

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews her legal conclusions to determine whether they
are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and Recommendations, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 5) as the

findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 13)

be ADOPTED and that the above-styled civil action be DISMISSED WITH PREJUDICE as to

the refiling of another in forma pauperis lawsuit raising the same claims as herein presented, but

without prejudice to the refiling of this lawsuit without seeking in forma pauperis status and upon

payment of the statutory filing fee. Should the Plaintiff pay the full filing fee of $400.00 within

15 days after the date of entry of final judgment, he shall be allowed to proceed in the lawsuit as

though the full fee had been paid from the outset. All pending motions are DENIED as MOOT.




  So ordered and signed on this
  Dec 11, 2019
